FOURTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED
MASTER CREDIT FACILITY AGREEMENT


(MAA II)


THIS FOURTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 28th day of December, 2006,
by and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”), and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware
corporation (“Lender”).
 
                                                         RECITALS
 
A.           Borrower is a party to that certain Master Credit Facility
Agreement dated as of the 22nd day of August, 2002, by and between Borrower and
Lender, which was amended and restated pursuant to that certain Amended and
Restated Master Credit Facility Agreement dated as of December 10, 2003, which
has been further amended and restated pursuant to that certain Second Amended
and Restated Master Credit Facility Agreement dated as of March 30, 2004, as
amended by that certain First Amendment to Second Amended and Restated Master
Credit Facility Agreement dated as of March 31, 2004, as further amended by that
certain Second Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of April 30, 2004, as further amended by that certain Third
Amendment to Second Amended and Restated Master Credit Facility Agreement dated
as of August 3, 2004, as further amended by that certain Fourth Amendment to
Second Amended and Restated Master Credit Facility Agreement dated as of August
31, 2004, as further amended by that certain Fifth Amendment to Second Amended
and Restated Master Credit Facility Agreement dated as of October 1, 2004, as
further amended by that certain Sixth Amendment to Second Amended and Restated
Master Credit Facility Agreement dated as of December 1, 2004, as further
amended by that certain Seventh Amendment to Second Amended and Restated Master
Credit Facility Agreement dated as of December 15, 2004, as further amended by
that certain Eighth Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2005, as further amended by that
certain Ninth Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of September 23, 2005, as further amended by that certain
Tenth Amendment to Second Amended and Restated Master Credit Facility Agreement
dated as of December 16, 2005, as further amended by that certain Eleventh
Amendment to Second Amended and Restated Master Credit Facility Agreement dated
as of February 22, 2006, as further amended by that certain Twelfth Amendment to
Second Amended and Restated Master Credit Facility Agreement dated as of April
3, 2006, and as further amended by that certain Thirteenth Amendment to Second
Amended and Restated Master Credit Facility Agreement dated as of April 28, 2006
(as amended from time to time, the “Master Agreement”).
 
B.           All of the Lender's right, title and interest in the Master
Agreement and the Loan Documents executed in connection with the Master
Agreement or the transactions contemplated by the Master Agreement have been
assigned to Fannie Mae pursuant to that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of August 22, 2002 and that
certain Assignment of Collateral Agreements and Other Loan Documents, dated as
of December 10, 2003 and that certain Assignment of Collateral Agreements and
Other Loan Documents dated as of March 31, 2004 (collectively, the
“Assignment”).  Fannie Mae has not assumed any of the obligations of the Lender
under the Master Agreement or the Loan Documents as a result of the
Assignment.  Fannie Mae has designated the Lender as the servicer of the Loans
contemplated by the Master Agreement. Lender is entering into this Amendment in
its capacity as servicer of the loan set forth in the Master Agreement.
 
             C.           Borrower and Lender are executing this Amendment to
(i) reflect an increase in the maximum amount by which the Commitment may be
increased, (ii) reflect an increase in the Variable Facility Commitment as set
forth hereinafter, (iii) reflect a Transfer of those certain Mortgaged
Properties commonly known as Calais Forest, located in Pulaski County, Arkansas
(“Calais Forest”), and Napa Valley, located in Pulaski County, Arkansas (“Napa
Valley”), from OP to REIT (the “Transfer”); and (iv) revise certain definitions
of Financial Covenants.
 
           NOW, THEREFORE, the parties hereto, in consideration of the mutual
promises and agreements contained in this Amendment and the Master Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby agree as follows:
 
Section 1.  Maximum Amount of Increase in Commitment.  Notwithstanding the
provisions of Section 8.01(a) of the Master Agreement, which limit the maximum
amount by which Borrower is permitted to increase the Commitment, Lender hereby
agrees to grant Borrower a one-time right to increase the Commitment
to$691,785,000.  In connection with the increase in Commitment, Lender has
granted Borrower a one-time right to increase the Commitment under the Other
Credit Agreement to $243,193,000.  Borrower hereby agrees that the total
commitment, when added to the commitment of the Lender to the Borrower under the
Other Credit Agreement, shall not exceed $934,978,000.  The definition of
“Reserved Amount” is hereby deleted in its entirety and restated as follows:
 
           “Reserved Amount” means $0.
 
Section 2. Restriction on Draw.  Notwithstanding the foregoing, the parties
acknowledge that Borrower shall not be permitted to draw a Future Advance until
such time as (i) the Security Instrument with respect to each Mortgaged Property
in the Collateral Pool shall have been amended to reflect an increased total
secured amount of $934,978,000, and (ii) Lender has received a date down
endorsement to each Title Insurance Policy amending the effective date of the
Title Insurance Policy to the date of the title search performed in connection
with the endorsement.
 
Section 3. Expansion.  The Variable Facility Commitment is hereby increased by
$82,600,000 and the definition of Variable Facility Commitment is hereby
replaced in its entirety with the following new definition:
 
“Variable Facility Commitment” means an aggregate amount of $691,785,000, which
shall be evidenced by the Variable Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Variable
Facility Commitment in accordance with Article VIII, and plus such amount as the
Borrower may elect to reborrow in accordance with Section 2.08, less such amount
as the Borrower may elect to convert from the Variable Facility Commitment to
the Fixed Facility Commitment in accordance with Article III and less such
amount by which the Borrower may elect to reduce the Variable Facility
Commitment in accordance with Article IX.
 
Section 4. Transfer of Mortgaged Properties.  Borrower has requested to Transfer
the fee simple ownership of Calais Forest and Napa Valley from OP to
REIT.  Notwithstanding the provisions of Section 13.21 of the Master Agreement,
Lender hereby consents to the Transfer and agrees that no transfer fee shall be
due in connection with the Transfer.  Exhibit AA to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit AA attached hereto.
 
Section 5. Financial Covenants.  The definition of “EBITDA” in the Master
Agreement is hereby amended and restated in its entirety as follows:
 
“EBITDA” means, for any period, the sum determined in accordance with GAAP, of
the following, for any Person on a consolidated basis--
 
(a)           the net income (or net loss) of such Person during such Period,
but excluding gains and losses on the sale of fixed assets;
 
(b)           all amounts treated as expenses for depreciation, Interest Expense
and the amortization of intangibles of any kind to the extent included in the
determination of such net income (or loss); and
 
(c)           all accrued taxes on or measured by income to the extent included
in the determination of such net income (or loss); provided, however, that net
income (or loss) shall be computed for these purposes without giving effect to
extraordinary losses (including storm related balance sheet impairments) or
extraordinary gains;


provided, however, that net income (or loss) shall be computed for these
purposes without giving effect to extraordinary losses, extraordinary or unusual
losses and impairment related to storm or earthquake, or extraordinary gains.


Section 6. Capitalized Terms.  All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
 
Section 7. Reaffirmation.  The REIT and OP hereby reaffirm their obligations
under the Master Agreement as Borrower.
 
Section 8. Full Force and Effect.  Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
 
Section 9. Counterparts.  This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
 
[Remainder of page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 
BORROWER:


MID-AMERICA APARTMENT COMMUNITIES,
INC., a Tennessee corporation






By:  /s/ Al Campbell
Name:  Al Campbell
Title:  Senior Vice President and Treasurer




MID-AMERICA APARTMENTS, L.P.,
a Tennessee limited partnership


By:  Mid-America Apartment Communities, Inc.,
a Tennessee corporation, its general partner






By:  /s/ Al Campbell
            Name:  Al Campbell
    Title:  Senior Vice President and Treasurer




 

 
 

--------------------------------------------------------------------------------

 


 
LENDER:


PRUDENTIAL MULTIFAMILY MORTGAGE, INC., aDelaware corporation
 
                                                               By:  /s/ Sharon
D. Callahan
                           Name:  Sharon D. Callahan
                                                                                  
Title:  Vice President
 

